Citation Nr: 1809525	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from an Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2012.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for asthma, migraine headaches and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

While additional delay is regrettable, the Board finds a remand is necessary in order to properly adjudicate the Veteran's claims.  

The Veteran contends that his currently diagnosed asthma is the result of and/or was aggravated by his active service, to include as manifesting as an undiagnosed illness resultant from serving in Southwest Asia.  The Veteran's service treatment records (STRs), specifically his April 1988 enlistment examination, shows that he suffered from asthma prior to his active service.  See STRs at page 117.  The Veteran does not dispute a diagnosis of asthma prior to service.  However, the Veteran testified and the evidence of record shows, that prior to his active service, he submitted a letter from Dr. F.M. dated in April 1988.  This letter stated that although the Veteran had been treated in 1981 for bronchial asthma, the Veteran was examined by Dr. F.M. and the Veteran did not currently suffer from bronchial asthma.  "My impression is that there is no evidence of bronchial asthma and that his physical condition is good."  See April 1988 Medical Opinion Letter from Dr. F.M.  The Veteran's STRs show that in September 1988, the Navy Recruiting Commander acknowledged that the Veteran suffered from a hyperactive airway disorder until 1981.  However, the Navy Recruiting Commander approved the medical portion of the waiver; citing that the Veteran denied any current symptoms and that his pulmonary tests were normal.  See STRs at page 142.  

The Veteran was examined by VA in 2012.  At that time, the VA examiner determined the Veteran's asthma was "less likely as not incurred in or caused by his experience in the military."  See January 2012 VA Examination at page 43.  The examiner reasoned that the Veteran's asthma existed prior to service and therefore could not have been incurred in or caused by his active service.  The examiner did not consider the April 1988 medical opinion letter, nor did the examiner consider whether the Veteran's active service may have aggravated his asthma.  Additionally, the Veteran testified that he experienced contact with zinc oxide, burn pits, as well as asbestos during his active service.  His STRs confirm contact with asbestos.  See STRs page 23.  Therefore, a new examination is needed to address questions about the Veteran's asthma condition.

The Veteran contends that he currently suffers from migraine headaches which are the result of and/or were aggravated by his active service.  Similarly, the Veteran's April 1988 enlistment examination shows that he suffered from frequent severe headaches.  See STRs. at 117.  The enlistment examination states that the Veteran suffered a head injury prior to service and that he suffered from "severe headaches about one year ago."  Id. at 118.  

The January 2012 VA examiner opined that the Veteran's migraines were "less likely as not incurred in or caused by his experience in the gulf war."  See January 2012 VA Examination at page 14.  The examiner reasoned that the Veteran's complaints of headaches did not begin until 2007.  The examiner failed to note the Veteran's pre-existing headache issues.  The Veteran also testified that he suffered two head injuries during his active service.  One of these incidents is captured in his STRs.  See April 1990 STR Entry at page 37.  The Veteran stated that he had headaches during his active service, and medicated himself with Tylenol to avoid going to sick call.  A new examination, which considers the Veteran's statements, enlistment exam and other STRs, is warranted to address questions about his migraine headaches.

The Veteran also contends that he has a current skin condition and that condition is directly related to his active service.  During the August 2017 hearing, the Veteran testified that one of his duties required him to degrease the bottom of aircraft using chemicals.  He stated that upon completion of this task he was required to shower for 10 to 15 minutes using a special soap to ensure his skin was clean from chemical exposure.  An October 1991 entry in the Veteran's STRs show he was seen for "facial bumps and irritation" during his service.  See October 1990 STR Entry at page 43.  The Veteran was treated with cream and told to refrain from shaving.  The Veteran testified at his hearing in August 2017, that this irritation also spread to his back and chest in the form of a rash prior to leaving service.  The Veteran contends that he has been given several diagnoses for the rash on his body but he does not seem sure of his current diagnosis.  The evidence of records shows treatment for eczema is throughout the Veteran's post service medical history beginning in 2010.  However, the Veteran testified that he began seeking treatment for his skin condition in 2000.  A new examination is required to determine a diagnosis for the Veteran's skin condition.

The Board recognizes the Veteran's service upon the U.S.S. John F. Kennedy and his service in Southwest Asia.  On remand, the examiner should be asked to review the Veteran's entire medical history and comment as to whether the Veteran's asthma, migraines and/or skin condition are due to an undiagnosed illness as a result of his service in Southwest Asia.  The Veteran has submitted several nexus articles indicating that all of his symptoms can be related to his service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma was caused by or aggravated (permanently worsened) by an in service event (i.e. chemicals, burn pits, asbestos).  In answering this question the examiner shall consider the Veteran's April 1988 enlistment examination noting pre-existing asthma, the April 1988 medical opinion from Dr. F.M. and the Navy Recruiter's September 1988 comments about the Veteran's asthma status and normal pulmonary test. 

b.  If the above response is negative, determine whether the Veteran's asthma is a symptom of an undiagnosed illness as defined by 38 C.F.R. § 3.317.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches were caused by or aggravated (permanently worsened) by an in service event.  In answering this question, the examiner shall consider the Veteran's April 1988 enlistment examination which notes the Veteran suffered from "frequent severe headaches" prior to service, along with the Veteran's contentions that his headaches began after striking his head in service and that he self-medicated with Tylenol because he was attempting to avoid sick call.  

b.  If the above response is negative, determine whether the Veteran's migraine headaches are a symptom of an undiagnosed illness as defined by 38 C.F.R. § 3.317.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to:

a.  Does the Veteran currently have a diagnosed skin condition?  List each skin condition present since 2012.  

b.  If the above response is positive, determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin condition was incurred in or caused by an in service event (i.e. chemicals, burn pits, asbestos).  The examiner shall consider the Veteran's STRs which note he suffered from "facial bumps and irritation" as well as the Veteran's statements that the irritation manifested as a rash on his back and chest while in service.

c.  If the above response is negative, determine whether the Veteran's skin condition is a symptom of an undiagnosed illness as defined by 38 C.F.R. § 3.317.

4.  In consideration of each of the above conditions, the examiner shall presume the Veteran's exposure to burn pits, air craft cleaning chemicals, zinc oxide and asbestos.  (The Veteran's STRs confirm asbestos exposure.)

5.  After the above examinations are conducted, consider whether all or some of the Veteran's above named conditions  (asthma, headaches, skin condition) are symptoms and are the result of an undiagnosed illness as defined by 38 C.F.R. § 3.317 or indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness.  The examiner is to consider the collection of articles provided by the Veteran and provide a rationale which includes a discussion of these articles.

6.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated and necessary tests.

7.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

8.  Thereafter, the issues herein should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


